UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2100


BORIS SHULMAN,

                 Plaintiff – Appellant,

          v.

BLUE CROSS & BLUE SHIELD OF SOUTH CAROLINA,

                 Defendant – Appellee,

          and

SOUTH CAROLINA HUMAN AFFAIRS COMMISSION,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-02967-CMC)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Boris Shulman, Appellant Pro Se.     Kathryn Thomas, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Boris    Shulman    appeals       the    district     court’s     order

accepting     the    magistrate      judge’s        recommendation     to     grant

Defendant’s motion for summary judgment on his retaliation and

race and national origin discrimination claims, in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2006).            We have reviewed the record and

find no reversible error.            Accordingly, we affirm the district

court’s order.      See Shulman v. Blue Cross & Blue Shield of S.C.,

No. 3:07-cv-02967-CMC (D.S.C. Sept. 2, 2009).                   We dispense with

oral   argument     because    the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2